Affirmed and Memorandum Opinion filed March 7, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00077-CR

                    QASIM SAJIDIN GARDEZI, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1574447

                          MEMORANDUM OPINION
      A jury found Qasim Sajidin Gardezi guilty of aggravated sexual assault and
assessed punishment at 18 years’ confinement in the Institutional Division of the
Texas Department of Criminal Justice. The trial court signed a judgment on the
jury’s verdict and certified appellant’s right to appeal. Appellant filed a notice of
appeal.

      Appellant was represented at trial by retained counsel. That lawyer filed a
motion to withdraw on appeal. We granted the motion to withdraw and abated the
appeal for the trial court to determine if appellant desired and was entitled to
appointed counsel. The trial court’s answer to both of those questions was no. We
reinstated the appeal and set a due date for appellant’s brief. No brief was filed by
the deadline, and no lawyer appeared on behalf of appellant. We ordered appellant
to file a pro se brief, cautioning appellant we would decide the case on the record
alone if appellant did not file a brief. The brief was due on September 24, 2018. See
Tex. R. App. P. 38.8(b)(4). No brief or motion to extend time to file the brief has
been filed.

      This court has considered the appeal without briefs based on the record. See
Tex. R. App. P. 38.8(b). We find no fundamental error.

      Accordingly, we affirm the judgment of the trial court.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2